Citation Nr: 1546561	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-31 556	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.   Entitlement to an increased rating for residuals of right knee injury, postoperative, with degenerative changes, evaluated as 20 percent disabling prior to July 22, 2013, and 30 percent disabling since September 1, 2014 (exclusive of the period from July 22, 2013, to September 1, 2014, when the Veteran was in receipt of a 100 percent rating). 

2.   Entitlement to a compensable rating based on limitation of right knee extension prior to July 22, 2013. 

3.   Entitlement to a compensable rating for right knee cartilage removal prior to July 22, 2013.

4.   Entitlement to a compensable rating for a total right knee replacement from September 1, 2014. 

5.   Entitlement to an increased rating in excess of 50 percent for depression. 

6.   Entitlement to a special monthly compensation (SMC) for loss of use of the right foot. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


WITNESS AT HEARING ON APPEAL

Veteran 


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2010, the Board, in pertinent part, denied entitlement to a rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes.  The Board also remanded the issue of entitlement to an initial rating in excess of 50 percent for depression.

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the April 2010 Board decision that denied an increased rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes.  The parties noted that the Board had remanded the claim of entitlement to a higher initial rating for depression, but the Court had no jurisdiction over the remanded claims.

In October 2011, the Board remanded the claim for an increased rating for residuals of a right knee injury, postoperative, with degenerative changes.  In April 2013, the Board denied a rating in excess of 20 percent for residuals of a right knee injury, postoperative, with degenerative changes, and granted a separate 10 percent rating for right knee instability.  In March 2014, the RO granted service connection for right total knee arthroplasty with hardware removal, to include residuals, right knee injury, postoperative, with degenerative changes and assigned a 100 percent rating, effective July 22, 2013.  A 30 percent rating was assigned from September 1, 2014.

The Veteran appealed the Board's April 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the April 2013 Board decision that denied entitlement to a rating in excess of 20 percent for residuals, right knee injury, postoperative, with degenerative changes.  The Joint Motion stipulated that the Board erred by not considering limitation of extension as the basis for a separate rating.  The parties indicated that they did not wish to disturb that portion of the Board decision with granted a separate disability rating for right knee instability. 

In January 2015, the Board remanded the case for further evidentiary development. 

The issues of entitlement to medical problems associated with Camp LeJeune and a rating for a total foot amputation have been raised by the record in January 2015 and in statements to the court, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1  The Veteran exhibited extension of 10 degrees in the right knee joint prior to July 22, 2013. 

2.  The Veteran suffered from locking, pain, and effusion in the right knee joint prior to July 22, 2013. 

3.  Following a total right knee replacement, the Veteran suffered from severe painful motion and weakness in his knee from September 2014. 

4.  From June 2007, the Veteran demonstrated inhibiting depression that was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2013, the criteria for an evaluation of 10 percent for right knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

2.  Prior to July 22, 2013, the criteria for an evaluation of 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).

3.  From September 1, 2014, the criteria for a 60 percent evaluation for right knee replacement are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for an increased rating for depression are depression are approximately 70 percent disabling.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, notice was sent to the Veteran in June 2010.  Moreover, the Board notes that the Veteran and his representative have shown actual knowledge of what is needed to substantiate their claims through their statements and testimony.  For example, at the hearing they testified about the severity of the right knee disabilities.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, Social Security Administration records, and post-service private and VA treatment records have been obtained, and the Veteran was afforded VA medical examinations in connection with his claims during the period under consideration, in August 2007, July 2010, November 2011, and May 2015.  The Board finds that these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issue on appeal.

Finally in this regard, during the August 2009 Board hearing, the Veterans Law Judge asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  The Veteran specifically noted that he had submitted all the evidence he wished to submit in connection with his claim.  This action supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he is entitled to an increased evaluation for residuals of right knee injury, postoperative, with degenerative changes, with manifestations including limitation of motion, extension, and instability, for the period prior to July 22, 2013.  He also contends he is entitled to a rating in excess of 30 percent from September 1, 2014.  (The Board notes that the Veteran was in receipt of a 100 percent rating from July 22, 2013 to August 31, 2014.)

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As stated above, the Board notes that a staged rating is appropriate in this case, as the Veteran underwent a total right knee replacement in July 2013.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim on appeal involves a right knee disability for which there are several relevant regulations and ratings criteria.  During the periods under consideration (prior to July 22, 2013 and from September 1, 2014 to the present), the Veteran was in receipt of several different ratings for musculoskeletal manifestations of his right knee disability: (1) a 20 percent rating for disability manifested by limitation of flexion from prior to July 22, 2013; (2) a 30 percent rating for disability manifested by a right total knee arthroplasty from September 1, 2014; and (3) a 10 percent rating for disability manifested by slight recurrent subluxation or lateral instability from prior to July 22, 2013.  Additionally, from July 23, 2013 to September 1, 2014, the Veteran was in receipt of a temporary 100 percent rating for a period of convalescence following right knee replacement surgery; as this is the maximum schedular rating, this period need not be addressed by the Board.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.

When there is a diagnosis of arthritis, as in this case, separate disability ratings may be assigned based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

Ratings Prior to July 22, 2013

A review of the record reveals the following: in June 2007, the Veteran submitted a claim for increased rating for depression and residuals of a right knee injury.  Subsequently, the Veteran underwent a knee examination at the VA.  The examiner concluded that the Veteran's right knee extension went to five degrees, with flexion measured to 120 degrees.  Diagnostic images demonstrated that the Veteran suffered from degenerative changes, with hypertrophic spurring and tricompartmental joint space irregularity.  He had a narrowing of the medial knee joint compartment of mild degree. 

The Veteran informed the examiner that he experienced great pain, swelling, and buckling in his right knee.  He suffered from flare-ups with prolonged sitting, standing, walking, and lifting, and was limited in his standing, walking, climbing, and squatting.  In order to ambulate, he wore a knee brace and used a cane.  

In October 2007, the Veteran was diagnosed with a pain disorder, which the VA examiner determined to be related to his right knee. 

In August 2008, the Veteran reported that his right knee collapsed on him while he was walking down a flight of stairs.  The fall caused him to fall and injure his left ankle.  The examiner noted that the Veteran suffered from debilitating right knee pain, and that he was unable to bear weight for prolonged periods of time. 

In March 2009, the Veteran reported pain in his right knee at a level of 9, which significantly limited his activity.  He said he had to wear a knee brace because his leg collapsed on him.  He stated that he had previously fractured his ankle in a fall when his knee collapsed.  

In May 2009, the Veteran reported chronic, debilitating knee pain which rendered him unable to bear weight for prolonged periods. 

In July 2009, the Veteran's treating physician determined the Veteran had torn the meniscus in his right knee.  There was minimal tenderness with palpation along joint lines, and no crepitus with range of motion, no locking or catching symptoms.  A Lachman's drawer test revealed no firm endpoint and a probable ACL repair rupture.  (The Veteran had previously undergone ACL repair surgery.)

In August 2009, the Veteran reported to his treating physician that he had to wear a knee brace due to the knee's propensity to collapse. 

In September 2009, an examiner concluded the Veteran had completely ruptured his ACL repair, and suffered from irregularities of menisci, secondary to either surgery or tear or both.  There were diffuse degenerative cartilage changes in both medial and lateral compartments.  The Veteran reported pain at a level of 9, and stated that his activity was greatly limited by his knee pain. 

In December 2009, the Veteran submitted an application for rehabilitation for his house.  Throughout 2009 and 2010, VA assisted the Veteran in outfitting his house to assist the Veteran's mobility and ambulation, in light of his service-connected disabilities.  Specifically, a ramp was installed, making it easier for the Veteran to walk using his forearm crutches. 

In February 2010, the Veteran again reported ambulating only by crutches.  

At a VA examination in July 2010, the Veteran reported that he had not worked in a year due to his knee and hip pain.  Most of his day was spent moving from bed to chair, and he rated his knee pain at a 9, on a 10 point scale.  He was unable to accomplish any prolonged standing, walking, running, squatting, and kneeling.  His knee swelled at times, and the Veteran still used a knee brace and Canadian crutches to ambulate. 

The physical examination revealed no laxity in the right knee, and the presence of crepitus was noted.  The joint was painful upon examination, and the Veteran presented with meniscus irregularities, and diffuse degenerative cartilage changes in both the medial and lateral compartments.  

In May 2011, the Veteran reported the "pain was killing" him. 

In November 2011, the Veteran underwent another right knee VA examination.  At that time, the examiner opined that the Veteran was capable of maintaining employment not involving squatting, long walks, standing, climbing stairs, or frequent bending or lifting.  The examiner noted that his condition was compatible with a sedentary work situation only.

The physical examination revealed that the Veteran's right knee flexion was limited to 70 degrees, and his extension was limited to 10 degrees.  The examiner noted that the Veteran suffered from functional loss and functional impairment of the right knee due to weakened movement, incoordination, pain on movement, atrophy of disuse in the calf and thigh, instability, and frequent locking and effusion.  The physician noted that the Veteran had suffered a tear in his meniscus, a rupture of his ACL repair, and had undergone a meniscectomy.  To ambulate, the Veteran was still forced to use a knee brace and crutches.  Lastly, the examiner opined that the Veteran's use of his right knee was so diminished that an amputation with a prosthesis would have served the Veteran equally well. 

In a February 2013 examination, the Veteran reported right knee pain and instability-the knee frequently collapsed on him.  The pain was not necessarily worse with activity, but it became stiff and painful the more he sat.  Accordingly, he was unable to ambulate well, and was forced to use a cane.  The doctor noted that his flexion contracture was 17 degrees with full flexion.  To combat the pain, the Veteran utilized morphine. 

Initially, the Board notes that, pursuant to the JMR, the Board does not have jurisdiction to review the Veteran's 20 percent rating for limitation of flexion under Diagnostic Code 5260.  The Board reiterates, however, that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59999) (2004).  In this regard, the evidence shows that the Veteran's right knee disability warrants a separate 10 percent rating for disability manifested by limitation of extension, pursuant to Diagnostic Code 5261.  See 38 C.F.R. § 4.71(a) (2015). 

To that end, the November 2011 VA examination indicated that the Veteran's right knee disability manifested by right knee extension to as little as 10 degrees.  While an earlier examination in June 2007 demonstrated an extension measurement of 5 degrees, the Board finds that 10 percent rating is appropriate, as the Veteran's overall description of his symptoms and pain more nearly approximates the 10 percent rating for the entire period prior to July 22, 2013.  However, there is no evidence tending to show limitation of extension beyond 10 degrees.  Thus, under 38 C.F.R. § 4.71a and Diagnostic Code 5261, the demonstrated limitation of extension warrants an additional rating of 10 percent, but no higher, for the period of June 2007 to July 22, 2013. 

In addition, the Board finds that separate 20 percent rating is warranted for dislocation of the semilunar cartilage.  Diagnostic Code 5258 provides for a 20 percent disability rating for "[c]artilage, semilunar, dislocated, with frequent episodes of 'locking', pain, and effusion into the joint."  The November 2011 VA examination documented that the Veteran had a meniscal tear and had undergone a meniscectomy in the right knee.  Moreover, the Veteran reported frequent episodes of joint locking, joint pain, and joint effusion in June 2007, March 2009, July 2009, September 2007, July 2010, November 2011, February 2013.  Additionally, an April 2009 VA MRI report indicates the Veteran had irregularities of the right knee menisci secondary to right knee surgery, a meniscal tear, or both.  Thus, the evidence demonstrates that the Veteran suffered from the symptoms classified under Diagnostic Code 5258, and warrants an additional 20 percent rating for the period prior to July 22, 2013.  

Rating from September 1, 2014

The Veteran contends that he is entitled to a rating in excess of 30 percent from September 1, 2014 based on the criteria listed in Diagnostic Code 5050, which governs knee replacement.  For the following reasons, the Board agrees that a higher rating is warranted. 

In July 2013, the Veteran underwent a total knee replacement in his right knee.  He was subsequently assigned a 100 percent rating from July 22, 2013, to September 1, 2014, and a 30 percent rating thereafter. 

In March 2014, the Veteran reported that, even post-knee replacement, he still experienced pain.  

In November 2014, the Veteran reported that the pain in his right knee prevented him from getting more than five hours of sleep a night. 

In a May 2015 VA examination, the Veteran was diagnosed with a meniscal tear; an ACL tear; knee joint osteoarthritis; and a total right knee arthroplasty.  He suffered from popping and snapping in his knee, and functional loss and impairment of the joint in walking, lifting, and squatting.  His flexion measured 20 to 90 degrees, extension from 90 to 20 degrees.  The examiner found that the Veteran suffered from arthritis, yet that as of May 2015, the Veteran's right knee functioning was not so diminished that amputation with a prosthesis would serve the Veteran equally well.  The Veteran reported frequent episodes of joint locking and joint effusion, and that he regularly used his knee brace and cane.

Under Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  Thereafter, the service-connected knee disability will be evaluated based upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 5055 provides that chronic residuals of the prosthetic replacement of a knee joint consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent evaluation.  The minimum evaluation for the residuals of a prosthetic replacement of a knee joint is 30 percent. 

In the May 2015 VA examination, the Veteran exhibited normal range of motion, yet still suffered from popping and snapping in his knee, and functional loss and impairment in walking, lifting, and squatting.  Moreover, the treatment records following his full knee replacement adequately demonstrate that the Veteran is still in considerable pain.  Thus, the evidence demonstrates that the Veteran suffers from severe painful motion or weakness in his knee and warrants a 60 percent rating from September 1, 2014.  See id.  As this is the highest available schedular rating for post-knee replacement disability more than one year from replacement, a rating in excess of 60 percent is not warranted.

Depression

The Veteran contends that he is entitled to a rating in excess of 50 percent for his psychiatric symptoms to include depression.  For the following reasons, the Board finds that a 70 percent evaluation is warranted.

The Veteran's depression is rated under Diagnostic Code 9440.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4. 130.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran contends that his depression warrants an evaluation higher than its currently assigned evaluation of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's psychiatric symptoms most nearly approximates impairment consistent with a 70 percent rating.  The primary evidence during the appeals consists of VA treatment records from January 2007 to May 2015, as well as lay statements from the Veteran and his spouse. 

The facts most pertinent to the analysis are as follows: in August 2007, the Veteran underwent a mental health examination at the VA during which he was diagnosed with depression.  The examiner recorded a GAF score of 47 and concluded that the Veteran's depression was secondary to pain for his service-connected disabilities, frequently occurred daily, and was moderate to severe in level.  While the Veteran reported social isolation, the examiner did not believe the Veteran's depression precluded employment.  The Veteran reported sleeping 6 to 7 hours a night, with medication, and attributed his depression to pain; without the pain, he stated, he would most likely not be depressed. 

The Veteran's hygiene and dress were appropriate, and he displayed no suicidal or homicidal ideation.  His thought processes and associations were clear and logical, and there were no displays of paranoia or delusions. 

In August 2007, the Veteran reported that he interacted only with his wife, daughter, and granddaughter.  He was in a depressed mood, with depressed concentration and indecisiveness.  He had thoughts of suicide and death at times but no suicidal ideation.  The Veteran was casually dressed and groomed. 

In July 2008, the Veteran reported a depression score of 20, indicating severe depression.  

In August 2009, the Veteran's mood was "not too bad".  His thought processes were linear and relevant.  He had no suicidal or homicidal ideation or delusions. 

In March 2009, the Veteran attempted suicide via Jeep Wrangler.  

In May 2009, the Veteran was experiencing severe depression, as evidence by his depression score of 20.  He was unable to concentrate; had no interest or pleasure in doing things; no energy; poor appetite.  He was feeling bad, depressed, and had thoughts of feeling better off dead.  Moreover, he had trouble falling asleep.  However, he said that the bupropion pain medication kept him from acting self-destructively.   

In July 2009, he was experiencing greater depression symptoms but no suicidal ideation.  

In October 2007, the Veteran was neat and well-groomed.  He reported difficulties with insomnia, a poor energy level, and a reduced ability to think and concentrate.  He had passive suicidal ideation, and was diagnosed with moderate depression.  He experienced difficulty with his activities of daily living and travel.   

In January 2010, the Veteran was more angry and losing control.  He was experiencing chronic pain in his right knee. 

In March 2010, he said that the medication helped with his feelings of depression and wanting to kill himself.  He said he had no thoughts of suicidal ideation or helplessness.  He was in good spirits and good mental health.   

In June 2010, the Veteran reported he had thought of suicide and a plan to shoot himself with his gun one week ago due to his depression concerning his case's remand from the Board. 

In July 2010, the Veteran underwent another VA examination.  The Veteran reported difficulty concentrating and working, which resulted in him giving up his business.  Without working, the Veteran felt worthless.  He averaged three to five hours of sleep a night and was consistently tired.  For the examination, the Veteran was appropriately groomed and dressed; his thought processes were logical and tight, and his memory was grossly intact.  He did not report any hallucinations, delusions, or suicidal or homicidal ideations.  The Veteran informed the examiner that his depression had worsened since his August 2007 mental health examination, and that he experienced more suicidal ideation.  The daily activities consisted of sitting around and watching TV. 

The Veteran completed his activities of daily living without assistance, but his hygiene had declined, as his depression worsened.  He said, for example, that he only bathed a couple of times a week.  The examiner reported that the Veteran was slightly unkempt in appearance.  The Veteran's thought processes and associations, however, were logical and tight, and the Veteran was oriented in all spheres, displaying no evidence of delusions or hallucinations. 

Also in July 2010, the Veteran informed his treating medial staff that he slept 14 to 16 hours a day and was constantly tired.  He had problems with insomnia, but medical staff reported that he was on a bit of an upswing with his mental health.  

Later in July, the Veteran reported that his primary treatment goal was to gain disability status for depression.  He said his emotional health was little bit better, and he no longer suffered from suicidal thoughts.  He suffered from feelings of worthlessness, hopelessness, decreased energy, and depressed mood.  When his family was away, he watched TV. 

In September 2010, the Veteran was more upbeat and goal oriented.  He was utilizing a "mind over mood" book.  His emotional improvement, he felt, was limited due to physical problems. 

In October 2010, the Veteran reported that his therapy pulled him out of doom and gloom and made him realize he could move forward.  His mood was better but he was still hurting.  He experienced some sleep disturbances related to pain.  He was improving his hopelessness and level of activity.  He had no suicidal or homicidal ideation.  The examiner recorded that the Veteran's grooming and hygiene were good.  He had good eye contact with normal speech rate, rhythm, and volume.  

In November 2010, the Veteran reported a brighter mood and denied suicidal ideation.  He had stopped smoking and alcohol use. 

In January 2011, the Veteran reported having loss of motivation, trouble concentrating, tiredness/loss of energy, and he was sleeping too much.  Moreover, it was hard for him to get out of his bed or chair.  The Veteran had a depression score of 31. 

In April 2011, the Veteran had a depression score of 22.  Although he was feeling resigned, it was an "up" day.  His moods were up and down like a roller coaster.  

In May 2011, he reported that his pain was killing him. 

In March 2012, a VA doctor reported that the Veteran's clinical presentation was improving, and his residual depression symptoms were related to pain.  His grooming and hygiene were good, and he scored a GAF level of 59. 

In April 2012, the Veteran informed his examiner that he was cheerful and content.  At home, he was engaged in pleasant activities and enjoyed helping to raise his grandchildren.  

In June 2012, the Veteran again reported a good mood.  His grooming and hygiene was appropriate, and his affect was euthymic, bright, and congruent with mood and appropriate with content.  He did not experience suicidal ideation, homicidal ideation, delusions, or paranoia.  The Veteran's GAF score was a 60. 

In July 2012, the Veteran reported feeling depressed as it related to his pain.  Later that same month, he said he was feeling happy and more comfortable.  He was becoming better at compartmentalizing problems.  He scored at the level of "mild depression". 

In October 2012, the Veteran reported that his mental health was not as good as the previous months because he was feeling unappreciated at home and tired.  He reported feeling down but not helpless.  He denied suicidal or homicidal ideation, and recorded a GAF score of 55.  

In February 2013, the Veteran stated that he was not doing too bad and feeling upbeat.  He was experiencing mild depression related to physical issues of pain.  He felt a high level of responsibility towards self and others.  

In August 2013, the Veteran reported his mood was a "little down due to lack of activity."  He was experiencing disrupted sleep, and changes in level of enjoyment, fatigue, and psychomotor retardation.  He denied anhedonia, hopelessness, or suicidal or homicidal ideation.  

In October 2013, the Veteran was able to sleep only about two hours at a time for a total of five to six hours a night.  The Veteran had no suicidal or homicidal ideation, no mania, or psychosis.  He had plans for fishing, lots of cleaning, and he was trying to participate in activities he enjoyed and which promoted his health. 

In November 2014, the Veteran's grooming and hygiene were good.  His affect was constricted and congruent with mood and appropriate with content.  His thought process was logical and goal-directed.  He reported no suicidal or homicidal ideation, no delusions, or paranoia.  He scored a GAF level of 53. 

In January 2015, the Veteran reported that he enjoyed his daily activities and denied feelings of hopelessness, thoughts of suicide or homicide.  He reported that his pain medications seemed to be helping. 

In May 2015, the Veteran underwent another VA examination.  The examiner concluded that the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported unemployment since 2008, when physical difficulties made him give up his business.  The examiner documented that the Veteran experienced memory loss, primarily by forgetting what he was doing when walking across the room.  During the day, the Veteran napped and played on the computer.  He would attempt an hour or two of work before the pain became too unbearable.  

The examiner documented no impairment in judgment, speech, impulse control, or thought processes.  Although the Veteran experienced suicidal ideation the week before the examination, he denied current ideation, plan, or intent.  The Veteran was appropriately dressed and groomed, and his affect was appropriate to content.  His thought processes and associations were logical and tight with no loosening of associations or confusions noted.  The Veteran was oriented in all spheres, and there was no evidence of delusions or hallucinations. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from depression symptoms warranting a 70 percent rating.  Overall, his symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Most notably, in almost every visit to the VA, the Veteran mentioned his near continuous depression and its effect on his ability to function independently, appropriately, and affectively.  The Veteran has attempted suicide on at least one occasion and has reported suicidal ideation on many occasions.  While the Veteran has reported having good days and bad days, it seems that even on the good days, he was still affected by slight depression and pain.  Moreover, the Veteran socialized with few individuals outside of his immediate family. 

While the Veteran does not suffer from all the symptoms associated with a 70 percent rating-such as obsessional rituals, intermittently illogical or obscure speech, near continuous panic, impaired impulse control, and spatial disorientation, suicidal ideation, neglect of personal appearance and hygiene-such that the 50 percent rating may also be appropriate, the law dictates that when two evaluations are potentially applicable, the higher evaluation will be assigned.  38 C.F.R. § 4.7.  

A 100 percent rating is not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  As noted above, the Veteran's GAF scores ranged from 47 to 60, which indicate serious or moderate impairment but do not rise to the level of total impairment.  The Veteran has never experienced persistent delusions or hallucinations.  Moreover, the Veteran is able to perform the activities of daily living, orientation to time and place, and no memory loss of the names of his close relatives or own name.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's psychiatric symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.  Therefore, an increased evaluation to 70 percent disabling, but no higher, is warranted under the general Rating Schedule.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomology of the service-connected disabilities with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplate by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, for the period prior to July 22, 2013, the Veteran's symptoms primarily consisted of pain, weakness, atrophy, fatigability, incoordination, collapsing, crepitus, and perhaps most importantly, functional loss of ability in sitting, standing, walking, squatting, moving up and down stairs, and driving.  The Veteran is currently rated under Diagnostic Codes 5257, 5258, 5260, and 5261.  Those codes contemplate symptoms of instability, cartilage removal, pain, effusion, and limitation of flexion and extension.  The Veteran's current ratings for the period prior to July 22, 2013 do not adequately compensate him for his functional losses, as the record shows that his knee symptoms have resulted in marked interference with employment.  Thus, the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate.

Thus, this case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 


ORDERS



Entitlement to a rating of 10 percent for limitation in the right knee joint prior to July 22, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating of 20 percent for dislocation of semilunar cartilage with meniscal tear in the right knee joint prior to July 22, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating of 60 percent for a total right knee replacement from September 1, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating of 70 percent for depression is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In a November 2011 VA examination, an examiner opined that the Veteran's functional impairment of his right knee was such that he would be served equally well by prosthesis and amputation.  In the Court's 2013 decision, it instructed the Board to discuss whether or not the Veteran was entitled to SMC on the basis of this statement.  In the Board's January 2015 remand, it instructed the VA examiner to opine upon this question based on the Veteran's records for the time period of June 2007 to July 2013.  The examiner did not discuss it.  As such, this case must be remanded to comply with the Board's January 2015 remand in regards to SMC and loss of use of the foot.  See Stegall v. West, 11. Vet. App. 268 271-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.   Determine whether or not the Veteran is entitled to SMC, taking into consideration the record at the time, and particularly the November 2011 VA examiner's conclusion that the Veteran would be served equally well by a right leg prosthesis and amputation.  

2.   After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional  development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





Department of Veterans Affairs


